Coenell, J.
The questions raised in this case are the same as those considered and determined in the case of Knauft v. the same defendant, with the single exception that in this case the husband of one of the claimants joined his wife in the appeal from the award of the commissioners. On the trial of such appeal in the district court, after the claimants had introduced their testimony and rested, the company moved for a dismissal of the appeal on *178this ground that he ivas improperly joined as one of the appellants, the court very properly denied the motion.
Order affirmed.